

115 S2376 IS: To designate the facility of the United States Postal Service located at 515 Hope Street in Bristol, Rhode Island, as the “First Sergeant P. Andrew McKenna Jr. Post Office”.
U.S. Senate
2018-02-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS2d SessionS. 2376IN THE SENATE OF THE UNITED STATESFebruary 5, 2018Mr. Reed (for himself and Mr. Whitehouse) introduced the following bill; which was read twice and referred to the Committee on Homeland Security and Governmental AffairsA BILLTo designate the facility of the United States Postal Service located at 515 Hope Street in
			 Bristol, Rhode Island, as the First Sergeant P. Andrew McKenna Jr. Post Office.
	
		1.First Sergeant P. Andrew McKenna Jr. Post Office
 (a)DesignationThe facility of the United States Postal Service located at 515 Hope Street in Bristol, Rhode Island, shall be known and designated as the First Sergeant P. Andrew McKenna Jr. Post Office.
 (b)ReferencesAny reference in a law, map, regulation, document, paper, or other record of the United States to the facility referred to in subsection (a) shall be deemed to be a reference to the First Sergeant P. Andrew McKenna Jr. Post Office.